Judgment, Supreme Court, New York County (Edward Lehner, J.), entered February 8, 2000, which, in a proceeding pursuant to CPLR article 78 to vacate a determination of respondent New York City Police Department, dated June 3, 1999, denying petitioner’s application for appointment as a special patrolman, dismissed the petition, unanimously affirmed, without costs.
The circumstances underlying petitioner’s record of arrests, to the extent set forth in the administrative record, provided a rational basis for respondent’s denial of petitioner’s application for appointment as a special patrolman (see, Administrative Code of City of NY § 14-106; 38 RCNY 13-01 [d], [e]). Concur— Nardelli, J. P., Rubin, Saxe and Friedman, JJ.